DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 30, 2022 has been entered.

Summary
In the response filed January 30, 2022, the status of the claims are as follows: claims 1, 2, 4-8, 10, 11, 15 and 16 are amended; claims3, 9, 12-14 and 17-20 are cancelled; claims 21 is new; resulting in claims 1-2, 4-8, 10-11, 15-16 and 21 are pending for examination. 


Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 13/975,268, filed August 23, 2013 as well as “USSN 13/975,268, and co-filed applications USSN 62/041075, USSN 62/041073, USSN 62/041076” (see amendments to specification received on January 30, 2022). 
If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by 

None of these domestic benefit claims appear on the Application Disclosure Statement filed May 2, 2018, or on the Filing Receipts received on 09/25/2019 and 03/03/2020. It is noted that in the response filed January 30, 2022, the Applicant states on page 1-2 of the response that a petition is being prepared for the Office of Petitions regarding the priority date.


Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that in the response filed January 30, 2022, the Applicant states on page 2 that an IDS is being prepared and will be submitted as soon as possible. 

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Regarding claim 10, the claim status is currently listed as “(previously presented)” , however, in the claim set received on 01/30/2022, claim 10 contains amendments. 
Regarding claim 11, the claim should be rewritten for clarity to recite the following:
“The ornamental sequin system of claim 1, wherein the overall graphic comprises one or more colors.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation reciting “the array of sequins further defined by a substantially transparent optical sequin material containing at least one lens” is indefinite. It is not clear what is meant by this limitation with respect to the structure of the claimed ornamental sequin system. It is not clear if every sequin in the array is to be comprised of “substantially transparent optical sequin material containing at least one lens” or if the array of sequins further comprises an additional single sequin that is made from “substantially transparent optical sequin material containing at least one lens”. 
Furthermore, claim 1 requires that all the sequins have a portion of an overall graphic disposed on the surface, therefore, it is not clear how a sequin having a portion of a graphic disposed thereon as required by claim 1 can also be substantially transparent as required by claim 2. 
The metes and bounds of the structure of the claimed invention as required by claim 2 in view of claim 1 is unable to be determined, therefore, prior art is unable to be applied. 
Regarding claim 4, the limitation reciting “further comprising one or more lenticular lenses disposed in the array of sequins, the lenticular lenses in the array of sequins including portion of interlaced graphical content, wherein the portions of the interlaced graphical content form a portion of the overall graphic” is indefinite. It is unclear what the structure of the claimed ornamental sequin array is with respect to this limitation. It is not clear if the “one or more lenticular lenses disposed in the array of sequins” is meant to require that each sequin in the sequin array has one or more 
Regarding claim 5, the limitation reciting “further comprising a lensed display within the array of sequins, the lensed display formed with preselected lenticular lenses disposed within the array of sequins and at least one of interlaced graphical content and interlaced color content affixed thereto” is indefinite. It is unclear what the structure of the claimed ornamental sequin array is with respect to this limitation. It is not clear if the “lensed display formed with preselected lenticular lenses disposed within the array of sequins” is on the sequins in the array or if the lensed display is a separate feature in addition to the array of sequins. Furthermore, it is unclear if the interlaced graphical content or interlaced color content is a separate is affixed to the sequins in the sequin array or the lensed display. Overall, it is unclear what the structure is of the claimed ornamental sequin system of claim 4 in view of claim 1. 
Regarding claims 15 and 16,  there is insufficient antecedent basis for the preamble of the claim “The system of claim 1”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 2012/0045605).
Regarding claims 1, 8 and 11, Collins teaches a tilewave fabric (100; article of manufacture) that is capable of changing appearance, comprising an array of tiles (205; array of sequins) disposed on a fiber grid (305), the tiles of the array of tiles (205; array of sequins) are comprised of plastic, wood, metal, cloth, ceramic or any other suitable material (Figure 2, 3A-D; [0033-0055]). The tiles are configured to lie flat or substantially flat on the tilewave fabric such that when the tiles are oriented to the right, a first appearance is visible and when the tiles are all oriented to the left, a second appearance is given ([0033]). Collins teaches that each tile in the array of tiles (205; array of sequins) has a first surface (315a) and a second surface (315b), wherein the first surface can include a portion of a first image (a portion of an overall graphic) such that when the tiles with the first surfaces (315a) visible, the portions of the images 
Regarding claim 15, Collins teaches all the limitations of claim 1 above, and further teaches that each tiles in the array of tiles (205; array of sequins) comprises a notch to prevent the attachment (500) from moving relative to the tile ([0053]). 
Regarding claim 16, Collins teaches all the limitations of claim 1 above, and further teaches that each tiles in the array of tiles (205; array of sequins) comprises one or more holes through which the attachment (500) can pass in order to secure the tiles to the fibers of the fiber grid ([0053]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Collins (US 2012/0045605).
Regarding claim 6,
Regarding claim 7, Collins teaches all the limitations of claim 1 above, and while Collins teaches that the tiles in the array of tiles (205; array of sequins) can be comprise of materials such as plastic, wood, metal, cloth, ceramic or any other suitable material ([0042]), the reference does not expressly teach that the at least one of the tiles comprised of the aforementioned materials is partially transparent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that, based upon the desired graphic image being displayed by the array of tiles, at least one of the tile could be comprised of a partially transparent material to convey the desired graphic image. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Collins (US 2012/0045605) in view of Goodson (US 2012/0019771).
Regarding claims 4 and 5, Collins teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the tiles in the array of tiles (205; array of sequins, further comprises one or more lenticular lenses or a lensed display over the portions of the first and/or second images comprised on the tiles. 
Goodson teaches a variety of applications for integrating lenses and lens arrays into clothing to enhance or alter the appearance of the wearer (Abstract, Figure 5A-D, 6A-B, 7A-C, 8A-B, 9, 10; 0002, 0034-0035, 0043-0051]). Goodson teaches that the refractive properties of lenses can shift the apparent position of objects, making them appear closer, farther, larger or smaller than they really are, wherein the lens portions can be made from plastic, glass, composites, microfiber, or any suitable material having the combination of strength, weight, and refractive index able to produce the desired 
As both Collins and Goodson teach fabric materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tiles in the array of tiles (205; array of sequins) of the tilewave fabric taught by Collins to include the lenses and lens arrays taught by Goodson to alter the appearance of the wearer of the fabric based upon the desired visual effects the wearer would like to achieve. 

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Collins (US 2012/0045605) in view of Mahoney (US 2009/00061123).
Regarding claims 10 and 21, Collins teaches all the limitations of claim 1 above, and while Collins teaches that the tiles in the array of tiles (205; array of sequins) can be comprise of materials such as plastic, wood, metal, cloth, ceramic or any other suitable material ([0042]), the reference does not expressly teach that at least one tile is comprised of a tactile friendly rubbery material. 
Mahoney teaches a ductile media for receiving an image thereon comprised of a ductile mesh and an elastomeric membrane fixed to at least the top side of the mesh, wherein the elastomeric membrane is a rubber material and is adapted to receive a printed image thereon (Abstract; [0015-0021, 0032-0035). The ductile media taught buy Mahoney can then be shaped either manually or by conventional embossing tools to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ductile media taught by Mahoney as the material used in the tiles of the array of tiles (205; array of sequins) taught by Collins to create a three-dimensional effect that is reversible and shapeable as desired by the user. Furthermore, the word “tactile” means “perceptible by touch” (see https://www.merriam-webster.com/dictionary/tactile), and any material or fabric is inherently “tactile-friendly” as it is able to be perceptible by touch.

Response to Arguments
Response-Drawings
The previous objections to the drawings for failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description are overcome by Applicants amendments to the specification in the response filed January 30, 2022. 

Response-Specification
The previous objections to the specification due to informalities are overcome by the Applicants amendments to the specification in the response filed January 30, 2022. 

Response-Claim Objection
The previous objection to claim 12 due to informalities is overcome by Applicants cancellation of the claim in the response filed January 30, 2022. 

Claim Rejections - 35 USC § 112
The previous rejections of claims 3, 4, 5, 6, 8, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants cancellation of claims 3, 12, 13, 14, 17-20 and amendments to claims 6, 8 and 11.
In light of the Applicants amendments, new rejections are made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 2, 4, 5, 15 and 16 in the office action above. 
The previous rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is overcome by Applicants cancellation of claim 3 in the response filed January 30, 2022.

Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 6, 7 and 10 have been considered but are moot because the new ground of rejection does not rely on any 
The Applicants arguments received on January 30, 2022 are with respect to the rejections over Swarovski (US 2010/0154103) under 35 U.S.C. 102(a)(1) and the rejections over  Swarovski (US 2010/0154103) in view of Welch (US 2006/0250695) under 35 U.S.C. 103 , however, those references are no longer being used to reject the pending claims, and therefore, the Applicants arguments are deemed to be moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785